Citation Nr: 1216662	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  10-15 260	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether the criteria for eligibility for Dependents' Educational Assistance (DEA) benefits under chapter 35, title 38, United States Code, have been met.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran had active military service from August 1962 to July 1965.  The appellant is the Veteran's adult child. 

This matter comes before the Board of Veterans' Appeals on appeal from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In August 2010, the appellant was afforded a hearing before the undersigned Acting Veterans Law Judge, a transcript of which is of record.


FINDINGS OF FACT

1.  The Veteran was awarded service connection for amyloidosis with kidney and liver dysfunction, evaluated as 100 percent disabling, effective April 25, 2008.

2.  The Veteran died on February [redacted], 2009 due to amyloidosis.  

3.  In December 2007, the appellant reached her 26th birthday.



CONCLUSION OF LAW

The eligibility criteria for DEA benefits under chapter 35, title 38, United States Code have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.807, 21.3021, 21.3040, 21.3041 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that although she reached the age of 26 prior to the Veteran's death, because her father was helping her with educational assistance prior to getting sick with amyloidosis she should be able to obtain educational assistance benefits.  She further indicated that she believes that the effective date of her father's service-connected disability should have been prior to his death in February 2009 such that she should be considered to have met the applicable criteria prior to reaching her 26th birthday.

The record indicates that, in a February 2009 rating decision, the Veteran was awarded service connection for amyloidosis with kidney and liver dysfunction, evaluated as 100 percent disabling, effective April 25, 2008.  This award was made retroactively after the Veteran died on February [redacted], 2009 due to amyloidosis.  Basic eligibility for DEA benefits were also granted at that time.

In April 2009, the appellant filed an application for DEA benefits.  She reported that she was a child of the Veteran, and indicated that her date of birth was in December 1981. 

In May 2009, the RO denied her claim, after finding that the eligibility criteria for DEA benefits had not been met.  Specifically, the RO determined that the Veteran's date of death must be prior to the appellant's 26th birthday.  See 38 C.F.R. § 21.3040(c) (2011).

For the purposes of educational assistance under chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met: (1) the Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510, 3512 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 21.3040, 21.3041 (2011). 

Eligibility for chapter 35 benefits requires that the appellant must not reach her 26th birthday on or before the Veteran's death occurred.  38 C.F.R. § 21.3040(c). 

The Board has carefully reviewed the record, and notes that it is undisputed that the appellant reached her 26th birthday in December 2007, prior to date of the Veteran's death.  Accordingly, the appellant is simply not eligible for chapter 35 educational assistance and the claim must be denied.  

In addition, the appellant has not shown, nor is the Board aware of any basis to exempt her from application of this regulation.  For example, under 38 C.F.R. § 21.3041(a), the basic beginning date of eligibility for educational assistance is normally the date the child reaches age 18, or the date of the child's completion of secondary schooling, whichever occurs first.  The basic ending date for educational assistance is the date of the child's 26th birthday.  38 C.F.R. § 21.3041(c). 

If the Veteran's death occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility.  The period of eligibility ends 8 years after the beginning date the child elects.  § 21.3041(b)(2).   As the appellant in this case is not eligible for chapter 35 educational assistance, she may not make any election with regard to a beginning date of a period of eligibility.  

There are several ways to toll the beginning date for eligibility.  However, none are applicable in this case.  The beginning date for eligibility for benefits may be tolled if the effective date of the finding of permanent and total disability is prior to the child's 18th birthday, but the Veteran does not receive notice of this rating until after the child becomes 18.  38 C.F.R. § 21.3041(a)(2)(i).  That is not the case here. 

Also, the beginning date may be extended if the permanent and total disability rating is assigned after the child reaches 18, but before the child turns 26 years of age.  38 C.F.R. § 21.3041(a)(2)(ii).  That also is not the case here.  Even with consideration of the effective date of the award of service connection for amyloidosis, which was rated as 100 percent disabling, the appellant had already reached the age of 26 prior to April 25, 2008.

In summary, the appellant turned 26 years old prior to the death of the Veteran as well as the effective date of the award of service connection for the disability resulting in a 100 percent rating, and no exception to toll the basic beginning date for eligibility for educational assistance is applicable.  The Board is bound by the law and has no authority to grant benefits on any other equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2002); 38 C.F.R. § 21.3041; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The regulatory criteria and legal precedent governing eligibility for the receipt of chapter 35 educational assistance benefits are clear and specific, and the Board is bound by these criteria. 38 U.S.C.A. § 7104(c); 38 C.F.R. §§ 19.5, 20.101 (2011).  Therefore, the Board must find that the appellant is simply not eligible to receive educational assistance benefits under chapter 35 as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application. 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  But this case does not involve a claim for benefits under 38 U.S.C.A., chapter 51; rather, since the appellant is seeking eligibility for education benefits under 38 U.S.C.A., chapter 35, she is not a "claimant" within the meaning of the VCAA statute.  See Lueras v. Principi, 18 Vet. App. 435, 438-39 (2004) (VCAA notice and assistance provisions do not apply to chapter 53 proceedings involving special provisions relating to benefits); Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (VCAA does not apply to application for restoration of competency because it is not a chapter 51 claim for benefits); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA does not apply to an application for a waiver of overpayment because it is not a chapter 51 claim for benefits).  Since this is a matter under chapter 35, the VCAA provisions are not applicable to this appeal.  Nevertheless, VA has a duty to notify claimants in educational assistance claims of the information and evidence necessary to establish benefits.  See 38 C.F.R. § 21.1031 (2011).  However, this is not so when undisputed facts render the claimant ineligible for the claimed benefit, as is the case here.  See 38 C.F.R. § 21.1031(b).  That is, the Board has found that the law, and not the evidence, is dispositive of the claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2002); Smith v. Gober, 14 Vet. App. 227 (2002).  Therefore, the Board finds that no further action is necessary under the VCAA or other notice provisions.


ORDER

Eligibility for DEA benefits under chapter 35, title 38, United States Code, is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


